United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
             IN THE UNITED STATES COURT OF APPEALS
                                                                     August 21, 2007
                     FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk

                               No. 05-41220
                            Conference Calendar


UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ANDREW MARSHALL

                                         Defendant-Appellant

                              --------------------
                Appeal from the United States District Court
                     for the Eastern District of Texas
                          USDC No. 1:04-CR-145
                              --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*
     The Federal Public Defender appointed to represent Andrew Marshall has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Marshall has not filed a response. Our
independent review of the record and counsel’s brief discloses no nonfrivolous
issue for appeal.   Accordingly, counsel’s motion for leave to withdraw is




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-41220

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                   2